Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments and Amendments
	Applicant’s arguments have been fully considered but were not persuasive.
	Applicant argued in substance that:
Applicant respectfully asserts that Strulovitch does not teach or disclose a corresponding control unit that defines a vector for determining the location of the origin of a signal emitted by the allegedly corresponding short-range wireless communication module of the allegedly corresponding mobile processing device. There is no indication anywhere in the Strulovitch disclosure that the system is able to determine, when multiple users are in the detection area, who is the first one to request access.

	While the claims are read in light of the specification the specification is not read into the claims.
MPEP 2111.01 Plain Meaning
II. IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION
"Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004) (discussing recent cases wherein the court expressly rejected the contention that if a patent describes only a single embodiment, the claims of the patent must be construed as being limited to that embodiment); E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) ("Interpretation of descriptive statements in a patent’s written description is a difficult task, as an inherent tension exists as to whether a statement is a clear lexicographic definition or a description of a preferred embodiment. The problem is to interpret claims ‘in view of the specification’ without unnecessarily importing limitations from the specification into the claims."); Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003) (Although the specification discussed only a single embodiment, the court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order). See also subsection IV., below. When an element is claimed using language falling under the scope of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th paragraph (often broadly referred to as means- (or step-) plus- function language), the specification must be consulted to determine the structure, material, or acts corresponding to the function recited in the claim, and the claimed In re Donaldson, 16 F.3d 1189, 29 USPQ2d 1845 (Fed. Cir. 1994) (see MPEP § 2181- MPEP § 2186).

	Examiner does agree that Strulovitch et al. dose not teach determining, when multiple users are in the detection area, who is the first one to request access. However while the specification of the Present Application does provide support for determining an order of entry by a crowd of individuals, that is not reflected in the claims at present.
	Corresponding to the presently claimed invention Strulovitch et al. does teach the use of a defined vector including at least intensity, orientation, and direction in (Strulovitch et al., Paragraph [0037]-[0039]). Strulovitch et al. does keep track of an individual reaching proximity to an access point (Strulovitch et al., Paragraph [0037]) while Strulovitch et al. may not show concern for which of a number of individuals may arrive first in a crowd the claims do not show concern for that either.
	The rejections have been updated to match the current claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13-14, 16, 18, and 22-24 is/are rejected under 35 U.S.C. 102(a)(2) as being antedated by United States Patent Application Publication No. US 2016/0163137 A1 (Strulovitch et al.).

As Per Claim 13: Strulovitch et al. teaches: A system for electronic access control comprising:
- a mobile processing device owned by a user,
- a barrier,
- a control unit, and
- a remote coordination processing device,
	(Strulovitch et al., Paragraph [0007], “The present disclosure relates to systems and methods for controlling access to a restricted area. The methods comprise determining, by an electronic circuit, whether a person desires to enter the restricted area. In some scenarios, this determination is made based on (a) Received Signal Strength Indicator ("RSSI") measurement data specifying a power present in a signal received from a Wearable Access Sensor ("WAS") worn by the person and/or (b) rate of change data specifying a rate of change of a charging voltage of an energy storage device used in an electromagnetic field energy harvesting circuit disposed within the WAS. After making such a determination, it is checked whether the person is authorized to enter the restricted area using a first unique identifier associated with the WAS.”).
	(Strulovitch et al., Paragraph [0033], “Referring now to FIG. 1, there is provided an exemplary ACS 100 configured for controlling access to restricted areas. As shown in FIG. 1, ACS 100 is generally configured to manage the entrance and exit of people through at least one secure area 118. In this regard, each secure area is entered and exited via an access point, such as a doorway 102. Exit and entrance antennas 106, 108 are disposed on front and back surfaces of the same structural wall or different structural walls located adjacent to the access point 102. For example, the entrance antenna 108 is disposed on a front sidewall surface 130 of a structural wall 132 located adjacent to the doorway 102. In contrast, the exit antenna 106 is disposed on a back sidewall surface (not shown in FIG. 1) of a structural wall 134 located adjacent to the doorway 102. The antennas 106, 108 are also communicatively coupled to a reader 104. The reader 104 is communicatively coupled to a Data Processing System ("DPS") 112 via a network 110 (e.g., an Intranet and/or an Internet).”).

- said mobile processing device comprising means for storing personal access credentials related to said user and a short-range wireless communication module,
	(Strulovitch et al., Paragraph [0031], “This disclosure concerns systems and methods for implementing a second layer of security using personal\corporate PCDs to confirm peoples identities at monitored entry points in addition to the techniques described in the '796 patent application. In this regard, a PCD, a PCD application, and a remote database\service ("cloud") are implanted in each system. Each user of the system is required to: install the PCD application on his(her) PCD; and use his(her) personal/corporate credentials in order to register his(her) PCD within the system. From that point on, the PCD application stays passive in a sense that it does not communicate back to the cloud unless requested (e.g., for energy conservation purposes). Alternatively, the PCD periodically reports to the cloud for tracking and logging purposes.”).
	(Strulovitch et al., Paragraph [0037], “Referring again to FIG. 2, the antenna 202 of WAS 114 may comprise a directional antenna arranged to point away from the person's body when the WAS 114 is being worn thereby. The antenna 202 is coupled to a Short Range Communication ("SRC") device 212 implementing SRC technology. The SRC technology includes, but is not limited to, RFID technology which uses radio-frequency electromagnetic fields to identify persons and/or objects when they come close to the reader 104. Accordingly, the SRC device 212 facilitates communication of a unique identifier 210 to the reader 104 via SRC reply signals in response to interrogation signals sent from reader 104. The unique identifier 210 is then used by the reader 104 and/or DPS 112 to automatically identify the person 116 which is in proximity to the access point 102 and/or whether the person is authorized to access the restricted area.”).

- said mobile processing device, said control unit and said remote coordination device being connected by means of a telematic communication network, and
nd layer security).”).

- further comprising at least one short-range wireless local receiver connected to said control unit and arranged proximate to said barrier, said short-range wireless local receiver and said control unit being configured to define at least one vector for the location of a signal emitted by said short-range wireless communication module of said mobile processing device, said signal comprising said personal access credentials of said user. 
	(Strulovitch et al., Abstract, “Systems and methods for controlling access to a Restricted Area ("RA"). The methods involve: determining whether a person desires to enter RA; checking whether the person is authorized to enter RA using a first unique identifier associated with a wearable access sensor being worn thereby; causing the person's Portable Communication Device ("PCD") to transmit a second unique identifier and location information useful in determining the PCD's location within a surrounding environment, when a determination is made that the person is authorized to enter RA; using the second unique identifier and location information to confirm that the person is currently located at an access point of RA; and causing actuation of a mechanical actuator to enable the person's entrance into RA when 
	(Strulovitch et al., Paragraph [0037], “Referring again to FIG. 2, the antenna 202 of WAS 114 may comprise a directional antenna arranged to point away from the person's body when the WAS 114 is being worn thereby. The antenna 202 is coupled to a Short Range Communication ("SRC") device 212 implementing SRC technology. The SRC technology includes, but is not limited to, RFID technology which uses radio-frequency electromagnetic fields to identify persons and/or objects when they come close to the reader 104. Accordingly, the SRC device 212 facilitates communication of a unique identifier 210 to the reader 104 via SRC reply signals in response to interrogation signals sent from reader 104. The unique identifier 210 is then used by the reader 104 and/or DPS 112 to automatically identify the person 116 which is in proximity to the access point 102 and/or whether the person is authorized to access the restricted area.”).
	(Strulovitch et al., Paragraph [0038], “At the access point 102, the reader 104 determines the directionality of the WAS 114 emitting the SRC reply signal. This determination is made based on RSSI measurements of the power present in the SRC reply signal received by an antenna 106 or 108 from the WAS 114. The RSSI measurements specify the signal strength of the SRC reply signal received at antenna 106 or antenna 108, and whether the signal strength is increasing or decreasing during a given period of time. If the signal strength of the SRC reply signal is increasing during the given period of time, then the WAS 114 is deemed to be traveling towards the respective antenna 106 or 108. In contrast, if the signal strength of the SRC reply signal is decreasing during the given period of time, then the WAS 114 is deemed to be traveling away from the respective antenna 106 or 108.”).

- wherein said location vector comprises at least intensity, orientation, and direction. 

	(Strulovitch et al., Paragraph [0038], “At the access point 102, the reader 104 determines the directionality of the WAS 114 emitting the SRC reply signal. This determination is made based on RSSI measurements of the power present in the SRC reply signal received by an antenna 106 or 108 from the WAS 114. The RSSI measurements specify the signal strength of the SRC reply signal received at antenna 106 or antenna 108, and whether the signal strength is increasing or decreasing during a given period of time. If the signal strength of the SRC reply signal is increasing during the given period of time, then the WAS 114 is deemed to be traveling towards the respective antenna 106 or 108. In contrast, if the signal strength of the SRC reply signal is decreasing during the given period of time, then the WAS 114 is deemed to be traveling away from the respective antenna 106 or 108.”).
	(Strulovitch et al., Paragraph [0039], “However, such determinations are not sufficient to detect whether the person is attempting to enter or exit the restricted area. Accordingly, additional motion sensors 120, 122 are employed herein. The motion sensors may be provided at the access point 102. A first motion sensor 122 is disposed on the front sidewall surface 130 of the structural wall 132 located adjacent to the access point 102. In contrast, a second motion sensor 120 is disposed on a back sidewall 
	WAS directionality is the orientation. Signal Strength is intensity.

As Per Claim 14: The rejection of claim 13 is incorporated and further Strulovitch et al. teaches:
- said short-range wireless local receiver is a Bluetooth Low Energy receiver. 
	(Strulovitch et al., Paragraph [0006], “Another conventional ACS employs beacons and wireless communication devices (e.g., mobile phones) which communicate via Bluetooth technology. A personal identifier is stored on the wireless communication device, and communicated to the beacon when the person is in proximity thereto. In response to the reception of the personal identifier, the ACS would allow the person to have access to the restricted area.”).

As Per Claim 16: The rejection of claim 13 is incorporated and further Strulovitch et al. teaches:
- at least one short-range wireless local transmitter connected to said control unit and arranged proximate to said barrier, said short-range wireless local transmitter and said control unit being configured to announce to said mobile device the availability of said system for electronic access control. 
	(Strulovitch et al., Abstract, “Systems and methods for controlling access to a Restricted Area ("RA"). The methods involve: determining whether a person desires to enter RA; checking whether the person is authorized to enter RA using a first unique identifier associated with a wearable access sensor being worn thereby; causing the person's Portable Communication Device ("PCD") to transmit a second unique identifier and location information useful in determining the PCD's location within a surrounding 
	(Strulovitch et al., Paragraph [0070], “In response to the request, the PCD performs operations in step 430 to obtain information useful for determining its current location within a surrounding environment. In some scenarios, an RSSI based technique is used to determine the PCD's current location. The RSSI based technique involves using the PCD's Wi-Fi radio to survey all the available networks' MAC addresses within range. After collecting all the available networks' MAC addresses and the RSSI levels, the PCD relays the MAC address and RSSI information back to a cloud (e.g., cloud 154 of FIG. 1) via wireless communication link (e.g., wireless communication link 152 of FIG. 1), as shown by step 432. The cloud then performs operations in step 434 to estimate the location of the PCD. The location estimate can be determined based on the MAC addresses, RSSI levels, and known locations of each of the devices associated with the MAC addresses. A learning algorithm may be used to correlate between the two types of listed information.”).
	(Strulovitch et al., Paragraph [0037], “Referring again to FIG. 2, the antenna 202 of WAS 114 may comprise a directional antenna arranged to point away from the person's body when the WAS 114 is being worn thereby. The antenna 202 is coupled to a Short Range Communication ("SRC") device 212 implementing SRC technology. The SRC technology includes, but is not limited to, RFID technology which uses radio-frequency electromagnetic fields to identify persons and/or objects when they come close to the reader 104. Accordingly, the SRC device 212 facilitates communication of a unique identifier 210 to the reader 104 via SRC reply signals in response to interrogation signals sent from reader 104. The unique identifier 210 is then used by the reader 104 and/or DPS 112 to automatically identify the person 116 

As Per Claim 18: The rejection of claim 13 is incorporated and further Strulovitch et al. teaches:
- at least one remote accreditation processing device, said remote coordination device and said remote accreditation processing device being connected by means of said telematic communication network. 
	(Strulovitch et al., Paragraph [0033], “Referring now to FIG. 1, there is provided an exemplary ACS 100 configured for controlling access to restricted areas. As shown in FIG. 1, ACS 100 is generally configured to manage the entrance and exit of people through at least one secure area 118. In this regard, each secure area is entered and exited via an access point, such as a doorway 102. Exit and entrance antennas 106, 108 are disposed on front and back surfaces of the same structural wall or different structural walls located adjacent to the access point 102. For example, the entrance antenna 108 is disposed on a front sidewall surface 130 of a structural wall 132 located adjacent to the doorway 102. In contrast, the exit antenna 106 is disposed on a back sidewall surface (not shown in FIG. 1) of a structural wall 134 located adjacent to the doorway 102. The antennas 106, 108 are also communicatively coupled to a reader 104. The reader 104 is communicatively coupled to a Data Processing System ("DPS") 112 via a network 110 (e.g., an Intranet and/or an Internet).”).
	(Strulovitch et al., Paragraph [0052], “At the DPS 112, a determination is made as to whether the person is authorized to access the restricted area based on the unique identifier 210 and/or whether the person is attempting to enter or exit the restricted area based on the rate of change information 214. If the person is attempting to enter the restricted area and is not authorized to access the restricted area, then the DPS 112 simply logs information indicating that the person was in proximity of the access point at a particular time. In contrast, if the person is attempting to enter the restricted area and is authorized 

As Per Claim 22: The rejection of claim 13 is incorporated and further Strulovitch et al. teaches:
- said mobile processing device of said user comprises a smartphone, a tablet, or a wearable device. 
	(Strulovitch et al., Paragraph [0006], “Another conventional ACS employs beacons and wireless communication devices (e.g., mobile phones) which communicate via Bluetooth technology. A personal identifier is stored on the wireless communication device, and communicated to the beacon when the person is in proximity thereto. In response to the reception of the personal identifier, the ACS would allow the person to have access to the restricted area.”).
	(Strulovitch et al., Paragraph [0034], “A WAS 114 is assigned to each individual authorized for accessing restricted areas of a business entity. The WAS 114 comprises a wearable communications device that can be worn by the person 116 to which it is assigned. As shown in FIG. 1, WAS 114 comprises a wrist band with internal sensor circuitry (not shown in FIG. 1). The present invention is not limited in this regard. WAS 114 can include any other type of wearable item, such as a watch, necklace, hat or clip-on item which can be worn on a person or on a person's clothing at a location offset from the person's center axis. In all scenarios, the WAS 114 facilitates the entrance and exit of the authorized person through the secure area 118.”).

As Per Claim 23: The rejection of claim 13 is incorporated and further Strulovitch et al. teaches:
- said barrier comprises at least one mechanical or electronic means selected from the group constituted by a turnstile, a bar, a gate, a door, a mass sensor, an alarmed photocell, and a video camera with intrusion prevention signaling. 


As Per Claim 24: The rejection of claim 13 is incorporated and further Strulovitch et al. teaches:
- said short-range wireless local receiver comprises at least one directional antenna and at least one omnidirectional antenna, which have two mutually different radiation patterns,
	(Strulovitch et al., Paragraph [0037], “Referring again to FIG. 2, the antenna 202 of WAS 114 may comprise a directional antenna arranged to point away from the person's body when the WAS 114 is being worn thereby. The antenna 202 is coupled to a Short Range Communication ("SRC") device 212 implementing SRC technology. The SRC technology includes, but is not limited to, RFID technology which uses radio-frequency electromagnetic fields to identify persons and/or objects when they come close to the reader 104. Accordingly, the SRC device 212 facilitates communication of a unique identifier 210 to the reader 104 via SRC reply signals in response to interrogation signals sent from reader 104. The unique identifier 210 is then used by the reader 104 and/or DPS 112 to automatically identify the person 116 
	(Strulovitch et al., Paragraph [0038], “At the access point 102, the reader 104 determines the directionality of the WAS 114 emitting the SRC reply signal. This determination is made based on RSSI measurements of the power present in the SRC reply signal received by an antenna 106 or 108 from the WAS 114. The RSSI measurements specify the signal strength of the SRC reply signal received at antenna 106 or antenna 108, and whether the signal strength is increasing or decreasing during a given period of time. If the signal strength of the SRC reply signal is increasing during the given period of time, then the WAS 114 is deemed to be traveling towards the respective antenna 106 or 108. In contrast, if the signal strength of the SRC reply signal is decreasing during the given period of time, then the WAS 114 is deemed to be traveling away from the respective antenna 106 or 108.”).

- said short-range wireless local receiver and said control unit being configured to determine said location vector by calculating a difference between respective absolute values of RSSI, Received Signal Strength Indication, of said signal emitted by said short-range wireless communication module of said mobile processing device and received by said directional antenna and said omni-directional antenna, and to evaluate whether said difference is greater than, equal to, or lower than a preset threshold.
	(Strulovitch et al., Paragraph [0039], “However, such determinations are not sufficient to detect whether the person is attempting to enter or exit the restricted area. Accordingly, additional motion sensors 120, 122 are employed herein. The motion sensors may be provided at the access point 102. A first motion sensor 122 is disposed on the front sidewall surface 130 of the structural wall 132 located adjacent to the access point 102. In contrast, a second motion sensor 120 is disposed on a back sidewall surface (not shown in FIG. 1) of the structural wall 134 located adjacent to the access point 102. The motion sensors 120, 122 are used to determine the direction and/or speed/velocity of travel of the person 
	(Strulovitch et al., Paragraph [0063], “In response to the request, the PCD performs operations in step 336 to obtain information useful for determining its current location within a surrounding environment. In some scenarios, an RSSI based technique is used to determine the PCD's current location. The RSSI based technique involves using the PCD's Wi-Fi radio to survey all the available networks' MAC addresses within range. After collecting all the available networks' MAC addresses and the RSSI levels, the PCD relays the MAC address and RSSI information back to a cloud (e.g., cloud 154 of FIG. 1) via wireless communication link (e.g., wireless communication link 152 of FIG. 1), as shown by step 338. The cloud then performs operations in step 340 to estimate the location of the PCD. The location estimate can be determined based on the MAC addresses, RSSI levels, and known locations of each of the devices associated with the MAC addresses. A learning algorithm may be used to correlate between the two types of listed information.”).
	(Strulovitch et al., Paragraph [0064], “In the case that the estimated location of the PCD is within a certain radius from the original monitored door, the cloud relays an open command to the door so as to cause a door opening actuator (e.g., actuator 128 of FIG. 1) to be actuated (e.g., for unlocking a lock), as shown by step 342. Upon completing step 342, steps 344-346 are performed to log the following information: the unique identifier; the time stamp; the first or second information; the third information; the fourth information; and/or fifth information indicating that the person entered or exited the restricted area at a particular time. The logged information can optionally be used in step 348 to perform a historical analysis of the person's movement through a facility. Thereafter, step 350 is performed where method 300 ends or other processing is performed.”).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2016/0163137 A1 (Strulovitch et al.).

As Per Claim 17: The rejection of claim 16 is incorporated and further Strulovitch et al. teaches:
- said short-range wireless local transmitter is a Bluetooth (Low Energy transmitter)
	(Strulovitch et al., Paragraph [0006], “Another conventional ACS employs beacons and wireless communication devices (e.g., mobile phones) which communicate via Bluetooth technology. A personal identifier is stored on the wireless communication device, and communicated to the beacon when the person is in proximity thereto. In response to the reception of the personal identifier, the ACS would allow the person to have access to the restricted area.”).

Strulovitch et al. does not explicitly teach the following limitation:
- (Bluetooth) Low Energy transmitter
	However Examiner is giving Official Notice that to one of ordinary skill in the art before the effective filing date of the claimed invention “Bluetooth Low Energy” (BLE) would be an obvious interchangeable variation on Strulovitch et al.’s use of Bluetooth readily implemented with expectations of success.

As Per Claim 19: The rejection of claim 18 is incorporated and further Strulovitch et al. teaches:
- said remote coordination processing device or the remote accreditation processing device identify said user by means of 
	(Strulovitch et al., Paragraph [0027], “A large and growing number of people own and carry smart phones with them throughout the workplace, school, or other environments where Wi-Fi network infrastructures already exists. The smart phone has an identity which is directly associated with the owner's name and can serve as a reliable credential for identification. The Wi-Fi network in a building consists of many routers. The routers have known addresses, as well as locations that are spatially distributed to allow adequate coverage throughout the building.”).

Strulovitch et al. does not explicitly teach the following limitation:
- a telephone number of said mobile processing device.
	However Examiner is giving Official Notice that to one of ordinary skill in the art before the effective filing date of the claimed invention the telephone number would be an obvious interchangeable common sense standard variation on Strulovitch et al.’s smart phone/personal identifier readily implemented with expectations of success.

Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2016/0163137 A1 (Strulovitch et al.) in view of United States Patent Application Publication No. US 2014/0373117 A1 (Le Saint).

As Per Claim 20: The rejection of claim 16 is incorporated and further Strulovitch et al. does not explicitly teach the following limitation however Le Saint teaches the following limtation:
- said control unit is further configured to signal to said mobile processing device to update said personal access credentials of said user by means of said short-range wireless local transmitter. 

	(Le Saint, Paragraph [0052], “The system described herein includes a device requesting validation of an associated credential from a credential issuance or management system, with the authorization to enable, activate, create or replace the credential that was previously invalidated, deactivated, disabled, deleted or if the scope of use of the credential has been partially limited. For example, a cell phone may 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Le Saint into the method of Strulovitch et al. as Le Saint provided a direct enhancement to Strulovitch et al.’s use of credentials by adhering to standard practices of maintaining up to date credentials to maintain enhanced security.

As Per Claim 21: The rejection of claim 13 is incorporated and further Strulovitch et al. does not explicitly teach the following limitation however Le Saint teaches the following limtation:
- wherein said control unit is further configured to signal to said mobile processing device to update said personal access credentials of said user by means of said remote coordination processing device. 
	(Le Saint, Paragraph [0049], “In an embodiment of the system described herein, the phone or mobile device owner would contact the credential issuer, validation or management system to report a lost or stolen phone or device and the credential issuer, validation or management system would invalidate the credential. Invalidating the credential may result in temporarily revoking the credential and update its revocation/validity status in the credential issuer, management or validation system. Invalidating the credential may also result in deactivating the credential on the device, or temporarily disable or partially limit its scope of use from the device. Alternately a credential manager may invalidate the credential if some event occurs such as an account termination. In another embodiment, the phone or device itself may determine that the credential should be automatically invalidated. A credential may 
	(Le Saint, Paragraph [0052], “The system described herein includes a device requesting validation of an associated credential from a credential issuance or management system, with the authorization to enable, activate, create or replace the credential that was previously invalidated, deactivated, disabled, deleted or if the scope of use of the credential has been partially limited. For example, a cell phone may request credential validation from a credential management system or a credential validation system. This may occur upon user authentication to the device, or upon explicit user request before using the credential, or immediately after a disabling event is processed, or with periodic attempts if the credential is disabled, or when the device is first connected to a network, such as LAN, WAN, Bluetooth, Wi-fi, or when the device is located nearby a facility, according to GPS location coordinates, or relative location information, or upon an event that occurs after the credential has been disabled.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Le Saint into the method of Strulovitch et al. as Le Saint 

Additional Relevant Prior Art
	United States Patent Application Publication No.: US 2018/0293823 A1 (Gillot), United States Patent Application Publication No.: US 2018/0047237 A1 (Luker) and United States Patent Application Publication No.: US 2017/0061410 A1 (DUTTA et al.) are relevant to the field with signals being used to control physical access.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN A KAPLAN whose telephone number is (571)270-3170.  The examiner can normally be reached on 9:00 a.m. - 5:00 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN A KAPLAN/Examiner, Art Unit 2434